Citation Nr: 0607529	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-26 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for kidney cancer due to 
exposure during active service to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is a veteran of World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In June 2005, the Board granted the appellant's motion to 
advance this appeal on the Board's docket due to his age.  He 
was born in April 1925, and he is currently more than 
80 years of age.  The case was last before the Board in 
October 2005, when it was remanded to the RO in order to 
clarify whether or not the Board had acquired jurisdiction 
over this appeal by the filing of a timely substantive 
appeal.  That matter has now been resolved in the appellant's 
favor.  Unfortunately, as set forth below, the procedural 
development of this claim has been inadequate, requiring 
another remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that he was exposed to ionizing 
radiation while serving in Japan after World War II, and that 
this exposure later caused his renal cell cancer of the right 
kidney, which was diagnosed in October 2001.  The service 
department has certified that, according to military records, 
the appellant never came within 400 miles of either Hiroshima 
or Nagasaki.  Thus, the appellant does not qualify for the 
presumption of service connection accorded to veterans who 
participated in the occupation of Hiroshima or Nagasaki and 
later develop kidney cancer.  See 38 C.F.R. § 38 C.F.R. 
§ 3.309(d).  

However, since kidney cancer is also listed as a radiogenic 
disease under 38 C.F.R. § 3.311, the appellant is entitled to 
additional evidentiary development pursuant to that Federal 
regulation, including the preparation of a dosage estimate by 
the VA Under Secretary for Health, see 38 C.F.R. 
§ 3.311(a)(2)(iii), and review of the claim by the VA Under 
Secretary for Benefits under 38 C.F.R. § 3.311(c).  The Board 
notes that a dosage estimate was requested from the Defense 
Threat Reduction Agency, but that the requested dosage 
estimate was not contained in that agency's letter to the RO 
dated in February 2004.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next proceed 
with all required evidentiary development 
pursuant to 38 C.F.R. § 3.311, including 
the preparation of a dosage estimate by 
the VA Under Secretary for Health, see 
38 C.F.R. § 3.311(a)(2)(iii), and review 
of the claim by the VA Under Secretary 
for Benefits.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications since January 2003.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

